UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL
Case No. ED CV 15-1556 RGK (MRW) Date April 2, 2020

 

Title Elsmore v. CHP

 

Present: The Honorable Michael R. Wilner

 

 

Veronica Piper n/a
Deputy Clerk Court Reporter / Recorder
Attorneys Present for Plaintiff: Attorneys Present for Defendant:
None present None present
Proceedings: ORDER TO SHOW CAUSE RE: FAILURE TO UPDATE MAILING
ADDRESS
1. The defense filed a status report regarding Mr. Elsmore’s recently-concluded

criminal case. (Docket #72.) The Deputy Attorney General informed the Court that he believes
Plaintiff was convicted at trial, sentenced to a multi-year term in prison, and remanded to
custody. The experienced DAG suggests that Plaintiff's current civil action — which involves
property that may have been purchased with the fruits of the criminal conduct at issue in the
recent state trial— may now be subject to dismissal for lack of standing and related jurisdictional

issues. (Id.)

2. A more fundamental issue arises due to Plaintiffs incarceration. Plaintiff Elsmore
is a pro se litigant in this federal action. As such, he has an obligation to keep the Court
informed of a correct mailing address. Failure to do so may require the Court to dismiss the
action under Local Rule of Court 41-6, which states as follows:

If mail directed by the Clerk to a pro se plaintiff's address of
record is returned undelivered by the Postal Service, and if,
within fifteen days of the service date, such plaintiff fails to
notify, in writing, the Court and opposing parties of his current
address, the Court may dismiss the action with or without
prejudice for want of prosecution.

3. Based on the report of his incarceration — and Plaintiff's failure to submit his own
status report to the Court — the Court has reason to suspect that Plaintiff failed to properly update
his address with the Court.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 1 of 2
UNITED STATES DISTRICT COURT
CENTRAL DISTRICT OF CALIFORNIA

CIVIL MINUTES - GENERAL

 

 

Case No. ED CV 15-1556 RGK (MRW) Date April 2, 2020
Title Elsmore v. CHP
4. Therefore, by May 4, 2020, Petitioner will file a sworn notice with the Court

indicating his current, accurate mailing address. Failure to do so may lead the Court to conclude
pursuant to Federal Rule of Civil Procedure 41 that Plaintiff has no interest in prosecuting this
action further or is willing to abide by court orders.

5. The Court relieves the defense of its obligation to submit further status reports.

CV-90 (10/08) CIVIL MINUTES - GENERAL Page 2 of 2
